Citation Nr: 0733269	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-09 438	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION


The veteran had active military service from September 1977 
to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In May 2004, jurisdiction over the veteran's 
claims file was transferred from the Houston RO to the RO in 
Wichita, Kansas.  In September 2006, the veteran testified 
during a hearing before the undersigned Veterans Law Judge 
sitting at the Wichita RO.  

In February 2007, the Board granted, inter alia, the 
veteran's petition to reopen his claim for service connection 
for hearing loss and remanded the issue for additional 
development.  Following additional development of the record, 
the RO denied the veteran's claim for service connection for 
hearing loss on the merits and returned this matter to the 
Board.  


REMAND

As noted above, in February 2007 the Board remanded the 
veteran's claim for service connection for hearing loss for 
additional development.  That development consisted of 
obtaining a VA medical examination to include an opinion as 
to whether any current hearing loss experienced by the 
veteran was related to his period of service.  The Board 
noted in its remand discussion that both during service and 
after service the veteran had consistently had a puretone 
auditory threshold of 40 decibels in his left ear at 4000 
Hertz.  

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

In response to the Board's remand order, the veteran was 
scheduled for an audiological examination.  A report of April 
2007 VA audiological examination reflects the veteran's 
reported history of exposure to aircraft noise.  He also 
reported recreational noise in the form of occasional use of 
power tools.  Audiometric testing was noted to reveal a mild 
degree of high frequency sensorineural hearing loss beginning 
at 4000 Hertz bilaterally.  In particular, puretone 
thresholds at 4000 Hertz reflected 44 decibels in the right 
ear and 40 decibels in the left ear.  Speech recognition 
scores were 94 percent bilaterally.  The examiner opined that 
the veteran's hearing loss was less likely as not caused by 
or a result of military related acoustic trauma.  The opinion 
was apparently based on the fact that, "Exit exam (7-15-97) 
shows auditory acuity within normal limits bilaterally for VA 
purposes."  No other reason for the examiner's opinion was 
noted.  

A review of the veteran's service medical records reveals a 
number of audiograms.  In particular, audiograms administered 
prior to June 1997 reflect puretone auditory thresholds in 
Hertz that would demonstrate normal hearing for VA purposes 
under 38 C.F.R. § 3.385.  Otherwise, audiograms administered 
on June 11, 1997, and June 23, 1997, reflect a puretone 
auditory threshold of 40 decibels in the left ear at 4000 
Hertz.  However, a subsequent audiogram administered on July 
11, 1997, and noted in the July 15, 1997, report of medical 
separation examination ("Exit exam") reflects puretone 
auditory thresholds that would demonstrate normal hearing for 
VA purposes under 38 C.F.R. § 3.385.  In particular, there 
was a puretone auditory threshold of 25 decibels in the left 
ear at 4000 Hertz.  

While the VA examiner in April 2007 refers to the July 11, 
1997, audiogram as being the last audiogram prior to the 
veteran's release from active service, the service medical 
records reflect that the veteran underwent additional service 
audiograms on July 23, 1997, and on August 22, 1997.  These 
audiograms again demonstrated a puretone auditory threshold 
of 40 decibels in the left ear at 4000 Hertz.  The veteran's 
last service audiogram was on August 25, 1997.  It reflected 
a puretone auditory threshold of 25 decibels in the left ear 
at 4000 Hertz, and otherwise normal hearing for VA purposes 
under 38 C.F.R. § 3.385.  

Here, the Board is aware that the veteran's last audiogram in 
service on August 25, 1997, reflects similar audiometric 
findings to the July 11, 1997, audiogram relied on by the 
examiner in formulating his medical opinion in April 2007.  
Nonetheless, the examiner's incorrect reporting of the July 
11, 1997, audiogram as being the veteran's final service 
audiogram calls into question the sufficiency of the 
examiner's review of the veteran's claims file.  In light of 
this fact and the fact that the examiner cited to no other 
medical evidence to support his opinion, the Board believes 
the examiner should provide a supplemental medical opinion in 
this case.  See Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision"); see also Shoffner v. Principi, 16 Vet. App. 208, 
213 (2002) (VA has the discretion to decide when additional 
development is necessary).  

Here, following additional review of the claims file, the 
examiner should opine as to whether it is at least as likely 
as not (i.e., there is at least a 50 percent probability), 
that any currently diagnosed hearing loss had its onset 
during the veteran's period of service.  An explanation 
should be provided for the examiner's conclusions.  In 
particular, the examiner should discuss the varying results 
of left ear puretone auditory thresholds (in decibels) at 
4000 Hertz, as reported in the veteran's service audiograms 
from June 11, 1997, to August 25, 1997.  As noted by the 
Board in February 2007, both during service (beginning with 
the June 11, 1997, audiogram) and post service, the veteran 
has demonstrated a puretone auditory threshold of 40 decibels 
in his left ear at 4000 Hertz.  At the same time, he has also 
evidenced findings that would demonstrate normal hearing for 
VA purposes.  The veteran should be asked to undergo an 
additional examination only if the April 2007 VA examiner is 
unavailable and/or such examination is needed to answer the 
questions posed above.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  However, identification of specific actions 
requested on remand does not relieve VA of the responsibility 
to ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, VA should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to re-
adjudicating the claim on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran's claims file should be 
forwarded to the VA examiner who 
performed the April 2007 VA audiological 
examination.  That examiner should review 
the claims file (with particular 
attention given to the in-service medical 
evidence as noted above, as well as his 
report of April 2007 VA examination) and 
provide a supplemental opinion.  

The examiner should opine as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability), that any currently 
diagnosed hearing loss had its onset 
during the veteran's period of service.  
An explanation should be provided for the 
examiner's conclusions.  In particular, 
the examiner should discuss the reasons 
for the varying results relative to left 
ear puretone auditory thresholds (in 
decibels) at 4000 Hertz, as reported in 
the veteran's service audiograms from 
June 11, 1997, to August 25, 1997.  (The 
examiner should be mindful that a 
favorable determination with respect to a 
claim of service connection does not 
require that the criteria of 38 C.F.R. 
§ 3.385 be met during military service.  
The criteria of § 3.385 may be met for 
the first time many years after service 
and service connection may be granted if 
the currently shown impairment is 
traceable to the claimant's period of 
military service.)

The veteran should be arranged to undergo 
an additional examination only if the 
April 2007 VA examiner is unavailable 
and/or such examination is needed to 
answer the questions posed above.  

2.  After undertaking any other 
development deemed appropriate, the 
veteran's claim on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

